Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

Obviousness Type Double Patenting Rejection

1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).




2.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 11093196.   



   See the comparison bellow: 
 	



 



 
Claims of the Patent 
 11093196
Claims of the current application 
17377085




1. A vehicle comprising:

 a digital display to present information, the digital display to face an exterior of the vehicle; preference criteria analysis logic circuitry (same as memory and processor circuitry as recited in the current Application) to: establish communication with a plurality of mobile computing devices within a vicinity of, but external to, the vehicle, different ones of the plurality of mobile computing devices associated with different ones of a plurality of users, the communication based on an ad hoc network established by the vehicle based on direct connections between the vehicle and ones of the plurality of mobile computing devices when the ones of the plurality of mobile computing devices are within communication range of the vehicle; request, following establishment of communication with the plurality of mobile computing devices, preference criteria data from the plurality of mobile computing devices, the preference criteria data indicative of one or more demographic characteristics of the plurality of users of the plurality of mobile computing devices within the vicinity of the vehicle; and determine, as a function of an aggregate of the preference criteria data of ones of the plurality of users of corresponding ones of the plurality of mobile computing devices within the vicinity of the vehicle, preference criteria for selecting the information to be presented on the digital display, the preference criteria data provided by the corresponding ones of the plurality of mobile computing devices in response to the request; and

 information selection logic circuitry to select the information to be presented as a function of the preference criteria, the digital display to present the selected information for viewing outside the vehicle.
  Claims 1, 8 and 15. A vehicle comprising: at least one memory; instructions in the vehicle; and processor circuitry to execute the instructions to: cause establishment of an ad hoc network via at least one wireless connection with at least one mobile device  associated with at least one user, the at least one mobile device external to and within wireless communication range of the vehicle; request preference data from the  at least one mobile device, the preference data indicative of at least one of: a preference of the at least one user, a characteristic of the at least one user, or a current activity engaged in by the at least one user; and cause presentation of information on a digital display of the vehicle, the information based on the preference data, the digital display to face an exterior of the vehicle.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 6
Claim 4





Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation (highlighted in corresponding color) of Patent 11093196 reads on the corresponding limitation of Application 17377085.


3.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No.  9483970.   



Claims of the Patent 
 
9483970
Claims of the current application 
17377085
1. A mobile digital information display device for displaying information to local viewers, the mobile digital information display device comprising: a display; a database having digital information stored therein; and a digital information display engine comprising: a preference criteria analysis logic unit to: obtain context data associated with the mobile digital information display device; identify a mobile computing device associated with a local viewer of the mobile digital information display device and in the vicinity of the mobile digital information display device; establish communication between the mobile digital information display device and the mobile computing device; receive, from the mobile computing device, preference criteria data indicative of a preference of the local viewer associated with the mobile computing device; and determine, as a function of the context data and the preference criteria data, preference criteria for selecting digital information to be displayed on the mobile digital information display device, and an information selection logic unit to select digital information to be displayed, from the database, as a function of the preference criteria, wherein the digital information display engine is to display the selected information on the display of the mobile digital information display device.
  1, 8 and 15. (Currently Amended) A vehicle comprising: at least one memory; instructions in the vehicle; and processor circuitry to execute the instructions to: cause establishment of an ad hoc network via at least one wireless connection  with  at least one mobile device associated with at least one user, the  at least one mobile device  external to and within wireless communication range of the vehicle; request preference data from the at least one mobile device, the preference data indicative of at least one of: a preference of the at least one user, a characteristic of the at least one user, or a current activity engaged in by the at least one user; and cause presentation of information on a digital display of the vehicle, the information based on the preference data, the digital display to face an exterior of the vehicle.
5. The mobile digital information display device of claim 1, wherein to identify the mobile computing device comprises to identify at least one mobile computing device of a local ad hoc network to which the mobile digital information display device is connected. 

 6. The mobile digital information display device of claim 1, wherein the mobile computing device comprises a computing device of a vehicle.

Claim 2
 
Claim 3

Claim 8
Claim 2
Claim 3
Claim 4







Although the claims at issue patent are not identical, they are not patentably distinct from each other because except for minor wording and insignificant changes in terminology, each claim limitation of Patent 9483970 reads on the corresponding limitation of Application 17377085.




Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claim 1-3, 5-10, 12-13, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukach (US Pub. NO: 20020009978, IDS) in view of Soliman (US Pub. No 20030174067).
Regarding claims 1 and 15: 
Dukach (US Pub. NO: 20020009978) discloses a vehicle Fig. 18 comprising: 
 at least one memory (memory in 108, see Fig. 19); 
instructions in the vehicle; and 
[0148], [0269],
processor circuitry (central computer, Fig. 18) to execute the instructions to: cause establishment of an network [(Fig. 18- 19, ([0050], [0148], [0269], [0221])] , the at least one mobile device  external to and within wireless communication range of the vehicle ; request preference data from the at least one mobile device (0050-0051, [0148], [0269], [0205]) (in [0050] discloses, central system includes one or more computer systems and one or more radios connected to the central system computers so as to enable them to wirelessly communicate with the computers on the mobile systems through the radios on those mobile systems. The computers of the central system include programming for causing the central system to communicate data to the mobile systems controlling what messages are displayed on the mobile systems; and programming enabling the computers of the central system to request the information about the status of the computer of a given mobile system), the preference data indicative of at least one of: a preference of the at least one user (desire destination of a user) ([0057] discloses the information about the status of a mobile unit's computer includes information,  a user of the mobile unit to input information defining a desired destination for the mobile unit; and a wireless system 152 which includes a transmitter 154 and a receiver 156 communicating with the central system 102, see [0154] ), a characteristic of the at least one user, or a current activity engaged in by the at least one user; and
and cause presentation of information (i.e. animated image) on a digital display (e.g. 142, Fig. 18) of the vehicle ([0019] discloses the vehicle includes a computer and a radio connected to provide received digital data to the computer. The computer is programmed to generate animated images from vector-based animation files received over the radio), the information selected based on the preference data (see,[0436], [0610-0612]),in [0612] disclose obtaining of information regarding the values for said criteria associated with a given display availability includes obtaining values for one or more of said criteria as a function of geographic location of the individual display associated with the display availability), the digital display to face an exterior of the vehicle.    
Note that Dukach discloses does not specifically disclose ad hoc network via at least one wireless connection  with  at least one mobile device  associated with  at least one user, the at least one mobile device  external to and within wireless communication range of the vehicle. 
Soliman (US Pub. No 20030174067) discloses ad hoc network via at least one wireless connection with at least one mobile device associated with at least one user, the at least one mobile device external to and within wireless communication range of the vehicle [0031] and [0052], Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dukach with the teaching of Soliman, thereby providing high-efficient data transmission in the remote display device.
Regarding claim 8:
	Duckas discloses at least one machine-readable storage device comprising instructions that, when executed, cause at least one processor of a vehicle to: cause establishment of network (342, 315, [0091-0093], Fig. 18), the at least one mobile device external to and within wireless communication range of the vehicle ((Fig. 18- 19, ([0050], [0148], [0269], [0221])); 

	request preference data (i.e. advertiser id) from the at least one mobile device (0281), the preference data indicative of at least one of:   
a preference of the at least one user ([0055, 0154]) , a -3-Attorney Docket No. P39134USC-C1 Response to Office action characteristic of the at least one user, or a current activity engaged (user’s destination location) in by the at least one user ([0055, 0154]) ,; and cause presentation of information (animation) on a digital display of the vehicle, the information based on the preference data (i.e  location of residence, life style, religion, number of children, dress, prior purchasing information, behavioral information, and any other demographic information, see (0581),  the digital display to face an exterior of the vehicle (see [0192-0193]  and Fig. 18.   
Note that Dukach does not specifically disclose established a network via wireless connections with different mobile devices. 
 Soliman (US Pub. No 20030174067) discloses at least one wireless connection with at least one mobile device associated with at least one user [0031] and [0052]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dukach with the teaching of Soliman, thereby providing a high efficient data transmission in the remote display device.  

Regarding claims 2, 9 and 16:
Duckas discloses wherein the processor circuitry is to obtain context data (data related to status, e.g. speed, geographical info, etc. [019-0020]) associated with the vehicle while the vehicle is moving from a first location to a second location, the information selected on the context data, the digital display to present the information while the vehicle is in motion ([0175]). 
Regarding claims 3, 10 and 17:
Duckas discloses wherein the context data is based on sensor data obtained from at least one of a vehicle condition sensor (i.e. speed), a vehicle environment sensor (weather condition), or a vehicle location sensor (([0345], [0375]).   
Regarding claims 5, 12 and 19:
Duckas discloses wherein the preference data includes an indication of a demographic characteristic of   the  at least one display (individual display) (see,[0436], [0610-0612]),in [0612] disclose obtaining of information regarding the values for said criteria associated with a given display availability includes obtaining values for one or more of said criteria as a function of geographic location of the individual display associated with the display availability).  
Regarding claims 6, 13 and 20:
Duckas discloses wherein the processor circuitry is to provide the preference data to a remote computing device (computer device in different geographic location), the remote computing device to select the information to present on the display ([0269]). 

	 Regarding claims 3, 10 and 17:
Duckas discloses wherein the context data is based on sensor data obtained from at least one of a vehicle condition sensor (i.e. speed), a vehicle environment sensor (weather condition), or a vehicle location sensor (([0345], [0375]).   
Regarding claims 5, 12 and 19:
Duckas discloses wherein the preference data includes an indication of a demographic characteristic of corresponding ones of the at least one user (individual display) (see,[0436], [0610-0612]),in [0612] disclose obtaining of information regarding the values for said criteria associated with a given display availability includes obtaining values for one or more of said criteria as a function of geographic location of the individual display associated with the display availability).  
Regarding claims 6, 13 and 20:
Duckas discloses wherein the processor circuitry is to provide the preference data to a remote computing device (computer device in different geographic location), the remote computing device to select the information to present on the display ([0269]). 

Regarding claim 7:
Duckas discloses wherein the remote computing device is associated with a vendor, the vendor to target an ad to the at least one user (see [342, 315], [0091-0093], Fig. 18).
Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dukach in view of Soliman and further in view of   Tallinger (US Pub. No: 20090256697, IDS). 
Regarding claims 4, 11 and 18:
 Duckach discloses wherein the digital display (car Top display) includes a front-facing digital display and a rear-facing digital display, the information to be presented on the front-facing digital display and on the rear-facing digital display ([0156]).
Dukach does not specifically disclose the front-facing digital display to present the information in a backward orientation to enable a correct orientation when viewed through a mirror. 
However, Tallinger (US Pub. No: 20090256697) the front-facing digital display to present the information (display message) in a backward orientation to enable a correct orientation when viewed through a mirror (see [0018] [0022], discloses different message can be displayed on the front and rear message display, and letters can be reversed as to be readable from a rearview mirror on either side).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dukach with the teaching of Soliman and Tallinger, thereby providing an accurate data transmission in the remote display device.

Conclusion 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Responds to Applicant’s argument
7.	Applicant’s argument filed on 05/03/2021 has been considered but are not persuasive. More specifically the Applicant argues that Dukach does not teach or suggest processor circuitry to request preference data, Dukach also necessarily does not teach or suggest the processor circuitry to cause presentation of information on a digital display of the vehicle, where the information is based on the preference data, as set forth in claim 1,
In responds the Examiner disagrees with the Applicant’s point of view. Note that the limitation processor circuitry broadly recited in claim 1, Dukach’s reference implicitly  teaches the limitations as recited in claim 1. Dukach discloses  request preference data from the at least one mobile device (0050-0051, [0148], [0269], [0205]) (in [0050] discloses, central system includes one or more computer systems and one or more radios connected to the central system computers so as to enable them to wirelessly communicate with the computers on the mobile systems through the radios on those mobile systems. The computers of the central system include programming for causing the central system to communicate data to the mobile systems controlling what messages are displayed on the mobile systems; and programming enabling the computers of the central system to request the information about the status of the computer of a given mobile system), the preference data indicative of at least one of: a preference of the at least one user (desire destination of a user) ([0057] discloses the information about the status of a mobile unit's computer includes information,  a user of the mobile unit to input information defining a desired destination for the mobile unit; and a wireless system 152 which includes a transmitter 154 and a receiver 156 communicating with the central system 102, see [0154] ), a characteristic of the at least one user, or a current activity engaged in by the at least one user; and
and cause presentation of information (i.e. animated image) on a digital display (e.g. 142, Fig. 18) of the vehicle ([0019] discloses the vehicle includes a computer and a radio connected to provide received digital data to the computer. The computer is programmed to generate animated images from vector-based animation files received over the radio), the information selected based on the preference data (see,[0436], [0610-0612]),in [0612] disclose obtaining of information regarding the values for said criteria associated with a given display availability includes obtaining values for one or more of said criteria as a function of geographic location of the individual display associated with the display availability).Same rationales applied to claim 15.
	Regarding claim 8:
	Applicant argues that Dukach in view of Soliman fails to teach or suggest the limitations as recited in claim 8. Examiner disagrees with the Applicant’s point of view. Dukach in view of Soliman obviously teaches the limitations as recited in claim 8. See the discussion in claim 8. 

Pertinent art
Pertinent art of record Gupta (US Pub. No: 20150019342) and Cooper (US Pub. No: 20150149042) discloses display device.
 Inquiry

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHEDA A ABDIN whose telephone number is (571)270-1673.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
  /SHAHEDA A ABDIN/  Primary Examiner, Art Unit 2692